        Case 1:20-cv-00011-SAB Document 21 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MARCOS ARELLANO,                                 Case No. 1:20-cv-00011-SAB (PC)
12                       Plaintiff,                    ORDER GRANTING MOTION TO
                                                       RESCHEDULE SETTLEMENT
13            v.                                       CONFERENCE
14    CDCR,
                                                       (ECF No. 20)
15                       Defendant.
                                                       Date: September 29, 2020
16                                                     Time: 11:30 a.m.
17

18          A settlement conference in this matter is currently scheduled on August 25, 2020, at 11:30

19   a.m. before the undersigned. In light of the coronavirus (COVID-19) outbreak and the evolving

20   coronavirus protocols, the Court has ordered that the settlement conference occur remotely

21   through Zoom videoconference, with Plaintiff appearing telephonically and defense counsel

22   appearing by video. (ECF No. 17.)

23          On August 24, 2020, Defendant filed a motion requesting that the settlement conference

24   be rescheduled to September 29, 2020, and the stay be extended accordingly. (ECF No. 20.)

25   Defendant’s counsel declares that she was informed by Valley State Prison’s (“VSP”) Litigation

26   Coordinator that Plaintiff’s housing unit had been placed on quarantine on August 17, 2020, and

27   that the quarantine would not be lifted until September 1, 2020. Due to the quarantine, Plaintiff

28   cannot be moved to the location where the video equipment is located, and proceeding with the
                                                       1
        Case 1:20-cv-00011-SAB Document 21 Filed 08/24/20 Page 2 of 2

 1   settlement conference as currently scheduled would risk exposing Plaintiff, correctional staff, and

 2   other VSP inmates to a heightened risk of infection.

 3          Although Plaintiff has not had an opportunity to file a response, the Court finds a response

 4   unnecessary. Furthermore, the Court finds good cause to reschedule the settlement conference.

 5          Accordingly, IT IS HEREBY ORDERED as follows:

 6      1. Defendant’s motion to reschedule the settlement conference, (ECF No. 20), is

 7          GRANTED;

 8      2. The settlement conference will be continued to September 29, 2020, at 11:30 a.m.

 9          Plaintiff shall appear telephonically by calling into the appropriate Zoom phone number

10          and entering the required meeting ID. Counsel for Defendant shall appear by video via

11          the Zoom application; and

12      3. Counsel for Defendant shall contact Courtroom Deputy, Esther Valdez, at (559) 499-5788

13          or evaldez@caed.uscourts.gov for the video and dial-in information for all parties.

14          Counsel for Defendant is also required to arrange for Plaintiff’s participation by

15          contacting the Litigation Coordinator at the institution where Plaintiff is housed and

16          providing the necessary Zoom contact information.

17
     IT IS SO ORDERED.
18

19      Dated:     August 24, 2020                            /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                       2
